Citation Nr: 0516087	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-23 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stress fractures (shin 
splints) of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and friend


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 6, 1999, to 
February 11, 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
shin splints/stress fractures of the lower extremities.

In October 2001, the Board remanded this claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

During the appeal, the veteran relocated to Texas, and 
jurisdiction of her claim was assumed by the RO in Waco, 
Texas.


FINDING OF FACT

Competent evidence of current diagnoses of stress fractures 
of the lower extremities or of a nexus between post service 
complaints and service is not of record.


CONCLUSION OF LAW

Stress fractures of the lower extremities were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in her possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and April 2003.  Since both of these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the August 1999 rating decision, the September 
1999 statement of the case, and the February 2000, May 2000, 
June 2000, July 2001, June 2003, November 2003, and November 
2004 supplemental statements of the case, the veteran was 
provided with specific information as to why the claim was 
being denied, and of the evidence that was lacking.  The 
veteran was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the 2003 supplemental statement of the case, 
which addresses VA's duty to notify claimants of necessary 
information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's December 2002 and April 2003 letters, it essentially 
informed the veteran that she needed to submit any evidence 
pertaining to her claim.  Specifically, in the December 2002 
letter, the RO stated, "If you do have additional 
information or evidence to submit or tell us about, please 
read the rest of this letter."  It subsequently stated, "We 
need the following information from you: Any record(s) of 
treatment that you wish us to obtain. . . .  Tell us about 
any additional information or evidence that you want us to 
try to get."  In the April 2003 letter, the RO stated that 
it was missing certain records that the veteran had 
identified and asked for her assistance in obtaining those 
records.  The Board finds that such statements meet the 
requirements of the fourth element, as the veteran was placed 
on notice that she should submit any evidence in her 
possession that pertained to her claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
the claim for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and private medical records.  
Additionally, the veteran has been provided with an 
examination in connection with her claim.

The Board notes that it remanded the veteran's claim to 
obtain additional evidence and provide her with another 
examination, as she had indicated having received treatment 
for stress fractures, which records had not been obtained, 
and complained of the lack of thoroughness of the June 1999 
examination.  Regarding additional evidence, the veteran has 
made it rather difficult to obtain private medical records in 
that she has failed to provide VA with permission to obtain 
certain private medical records.  The veteran has been 
adequately informed that VA will assist her in obtaining 
these records, and in notifying her of its duty to assist her 
in obtaining private medical records, VA has specifically 
identified which records it needs to obtain.  The veteran has 
not assisted VA in obtaining those records on her behalf by 
failing to complete and sign the VA Form 21-4142, 
Authorization and Consent to Release Information to VA.  VA 
has fulfilled its duty to assist in this regard.

The veteran alleged that there were outstanding VA treatment 
records related to treatment for stress fractures.  The 
record reflects that VA attempted to obtain VA treatment 
records, and that the VA treatment clinics in Sepulveda and 
Bakersfield, California, stated that it did not have any 
records pertaining to treatment for the veteran.  The Board 
finds that VA has fulfilled its duty to assist in this 
regard.  

Regarding the examination, the veteran was scheduled for a VA 
examination in March 2003.  She was notified of the 
examination in February 2003.  She failed to report for the 
examination.  In July 2003, the veteran submitted a statement 
indicating she had moved to Texas and never received notice 
of the examination, which was to be conducted in California.  
She requested that another examination be scheduled.  Finding 
that the veteran had established "good cause" for her 
failure to report, VA scheduled another examination in 
October 2003.  The record reflects that the veteran failed to 
report for that examination as well.  In a November 2003 
supplemental statement of the case, VA informed the veteran 
of her failure to report for the October 2003 examination.  
In the supplemental statement of the case, the RO provided 
her with the provisions of 38 C.F.R. § 3.655(b), which told 
her of the need to provide evidence of good cause for failure 
to report for the examination.  The veteran has not provided 
any evidence of good cause for her failure to report for the 
October 2003 examination, even after being given the 
opportunity.  When the issue before the Board is based upon 
an original claim for compensation, then the decision is 
based upon the evidence of record.  See id.  The Board finds 
that the veteran has been given the opportunity to provide 
evidence of good cause for her failure to report for the VA 
examination, and will consider her claim based upon the 
evidence of record.  See id.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Court has 
consistently held that the "duty to assist is not a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(adding that if a veteran wishes help that she cannot 
passively wait for it).  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claims, and the Board is not aware of the existence of 
any additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran claims that service connection for stress 
fractures of her bilateral tibia is warranted.  She states 
that she developed stress fractures while in service from all 
the running that was required.  The veteran asserts that the 
pain became gradually worse during her time in service.  She 
noted she had to wear braces on her legs because of the 
fractures.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, to 
include the veteran's testimony, and that of her friend, and 
finds that the preponderance of the evidence is against the 
grant of service connection for stress fractures (shin 
splints) of the lower extremities.  The reasons follow.  

Service medical records show that in February 1999, the 
veteran complained of bilateral shin pain from the previous 
three days.  She was diagnosed with bilateral shin splints at 
that time.  She was discharged from service that same month.  
Private medical evidence of record shows treatment for 
bilateral ankle pain (service connection for a bilateral 
ankle disorder was denied in March 2004) and bilateral foot 
pain.  The private medical records of record show findings of 
"history of" stress fractures, bilaterally.  Physical 
examinations address the veteran's ankles and feet and not 
the bilateral tibia/fibula.  Examiners entered diagnoses of 
"fractures in past per p[atient]."  At the time of the June 
1999 VA examination, the examiner found no evidence of status 
post stress fracture.  He entered a diagnosis of "Status 
post stress fracture without residual; otherwise, normal 
examination."  (Emphasis added.)  X-rays taken of the right 
tibia/fibula and the left tibia/fibula were within normal 
limits.  The examiner concluded that on examination, the 
veteran had "full mobility of her joints."  He stated there 
was no evidence of ankylosing, deformity, or heat noted.  The 
examiner added that there were no signs of weakness.  

At the December 1999 hearing before the Hearing Officer, the 
veteran testified that she had been wearing a brace on her 
right foot/leg since March 1999, which she stated had been 
prescribed by a private physician.  She testified that she 
disagreed with the findings made by the VA examiner in the 
June 1999 examination report.  She alleged that the examiner 
did not do the thorough examination that was indicated in the 
report.  She denied that the examiner examined her lower 
extremities, to include having them x-rayed.  The veteran 
stated she was in pain as a result of her stress fractures.  
The veteran's friend corroborated that the veteran was in 
pain with respect to her lower extremities.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has any residuals of 
bilateral stress fractures.  When the veteran was seen by 
private physicians, they entered a diagnosis of stress 
fractures based upon history reported by the veteran, which 
history is not accurate.  The veteran was seen in service for 
shin splints-not stress fractures.  There was never a 
diagnosis of stress fractures entered in the service medical 
records, nor is there any objective x-ray evidence of stress 
fractures of the lower extremities.  When the veteran was 
seen following service, she was seen for bilateral foot pain 
and ankle pain-not bilateral shin or tibia/fibula pain.  As 
stated above, service connection for bilateral ankle disorder 
has been denied, and the veteran did not appeal that 
decision.  The objective post service medical evidence fails 
to establish that the veteran has current bilateral stress 
fracture of the lower extremities.  Again, the June 1999 
examination report indicates that there was no current 
disability associated with the veteran's tibia/fibula.  When 
diagnoses of stress fractures were entered, the examiner 
noted that there was pain around the ankle-not the shin.  

Therefore, without evidence of current bilateral stress 
fracture of the tibia/fibula, the claim for service 
connection for stress fractures (shin splints) of the lower 
extremities must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Even assuming, without deciding, that the veteran has a valid 
diagnosis of bilateral stress fractures of the lower 
extremities, no medical professional has attributed such 
diagnosis to the veteran's service.  Although the veteran has 
asserted that she has bilateral stress fractures of the lower 
extremities, which she attributes to her service, she does 
not have the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for stress fractures (shin splints) of the lower extremities, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55. 


ORDER

Service connection for stress fractures (shin splints) of the 
lower extremities is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


